Citation Nr: 1130945	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) with a 30 percent rating effective June 9, 2005, and denied service connection for tinnitus.  The Veteran subsequently filed a timely Notice of Disagreement regarding the initial disability rating assigned for PTSD and the denial of service connection for tinnitus.  A Statement of the Case (SOC) was issued in May 2007, and the Veteran perfected his appeal in June 2007.  

On his June 2007 VA Form 9, the Veteran indicated that he did not want a Board hearing.  However, he indicated on the hearing election form dated the same day that he desired a videoconference Board hearing.  The record reflects that the Veteran was subsequently scheduled for a Travel Board hearing for April 2011 and was notified of the scheduled hearing in February 2011 correspondence.  In March 2011, prior to the hearing, the Veteran asked that his hearing be cancelled and noted that he had no additional issues to discuss.  See VA Form 21-4138 dated March 18, 2011.  In light of the foregoing, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704(e). 

The Board also notes that, pursuant to the Veteran's February 2006 and September 2007 requests for a local hearing with a Decision Review Officer (DRO), a DRO conference was held in March 2008.  A report of the conference is included in the claims file.  

Regarding the Veteran's increased rating claim for PTSD, the Board notes that the RO granted an increase to 50 percent,  effective from July 18, 2007, in an August 2007 rating decision.  The RO also later granted an increase of 70 percent, effective from March 18, 2008, in a February 2010 rating decision.  The Veteran submitted a statement that same month wherein he wrote that the 70 percent rating would satisfy his appeal on the issue.  Therefore, as a result of the Veteran's statement, his appeal regarding the initial rating assigned for PTSD was withdrawn.  The only issue that has been certified for appellate review is entitlement to service connection for tinnitus. 

It is further observed that, during the course of this appeal, the Veteran filed a claim for individual unemployability, and the claim was granted in a December 2010 rating decision.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's claim, for reasons explained below.  

The Board notes that the Veteran asserts that the ringing in his ears is due to acoustic trauma caused by combat noise exposure while serving in Vietnam.  Because the Veteran is in receipt of the Combat Action Ribbon (CAR) and exposure to combat noise is consistent with the circumstances, conditions, and hardships of his service, his competent lay account of such noise exposure is deemed credible in the absence of clear and convincing evidence to the contrary.      

The Veteran underwent an audiological examination in October 2005 in connection with his tinnitus claim.  At that time, the examiner concluded that the diagnosis of tinnitus was not supported by his audiometric results.  However, the rationale provided by the examiner is inadequate.  First, the examiner appears to have based his conclusion on hearing evaluations in service.  He did not discuss any current medical evidence in rendering his opinion that tinnitus was not supported by the audiometric results.  Second, the examiner failed to discuss the Veteran's lay statement, to the effect that he experienced acoustic trauma during service as a result of combat noise exposure and currently has ringing in the ears, in rendering his opinion as to whether tinnitus is present and, if so, its cause. 

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, a medical opinion must support its conclusion with an analysis which the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion which contains only data and conclusions without any supporting analysis is accorded no weight.).  

In light of the foregoing, the Board finds that another medical examination and medical opinion based on review of the claims folder is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, because the claims are being remanded for reasons explained above and the most recent treatment record pertaining to tinnitus is dated in July 2005, the Board finds that any and all of the Veteran's outstanding VA treatment records from June 2005 to the present pertaining to treatment for tinnitus should also be requested on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment records pertaining to any treatment the Veteran has received for tinnitus from June 2005 to the present.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After action (1) outlined above has been accomplished to the extent possible, schedule the Veteran for an appropriate examination for his claimed tinnitus.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folder was reviewed in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current tinnitus was caused by, or is otherwise related to, active military service, to include any acoustic trauma (i.e., caused by in-service combat noise exposure, as contended by the Veteran) or symptomatology shown therein; or whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner/reviewer should discuss lay and medical evidence contained in the Veteran's STRs, as well as post-service lay and medical evidence in support of his or her conclusions.  Because the Veteran has combat service and exposure to noise is consistent with the conditions of his service, his exposure to combat noise should be accepted as fact.   

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner/reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.

3.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the ultimate disposition of the case at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

